DETAILED ACTION

Response to Arguments
Applicant’s claim amendments and arguments, see Remarks, filed 02/25/2021, with respect to the rejection of claims 1, 7-10, 13-17, and 19-22 under 35 U.S.C. 103 as being unpatentable over Somohano et al. (U.S. Pat. 9,697,172), Underwood (U.S. Pat. App. Pub. 2009/0172148), and Asenjo et al. (U.S. Pat. App. Pub. 2014/0227000), claims 2-6, 11, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Somohano, Underwood, Asenjo, and Bahl et al. (U.S. Pat. Pub. 2005/0204028), claim 12 rejected under 35 U.S.C. 103 as being unpatentable over Somohano, Underwood, Asenjo, and Zhang et al. (U.S. Pat. App. Pub. 2016/0057052) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sigoure (U.S. Pat. App. Pub. 2016/0373302) in combination with previously cited prior art as detailed below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7-10, 13-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Somohano et al. (U.S. Pat. 9,697,172), hereinafter Somohano, and further in view of Sigoure (U.S. Pat. App. Pub. 2016/0373302), and further in view of Asenjo et al. (U.S. Pat. App. Pub. 2014/0337000), hereinafter Asenjo.

	Regarding claim 1, Somohano disclosed a method for managing a real network system (physical network, col. 2, line 26), comprising:
configuring, using Network Device State Information (NDSI) for at least a portion of the real network system, a plurality of simulated network devices for a simulated network system (creating, i.e., configuring, a virtual network, i.e., simulated network system, based on topology information, i.e., NDSI, 
obtaining simulation conditions for the simulated network system (receiving, i.e., obtaining, e.g., network traffic that would occur within a particular period of time associated with the physical network, i.e., simulations conditions, for running a simulation of the virtual network, col. 8, line 66 through col. 9, line 2);
simulating, using the simulation conditions, operation of the simulated network system to obtain a simulation result (causing a simulation of the virtual network to run, e.g., instructing virtual machines within the virtual network using inserted network traffic, i.e., simulation conditions, col. 8, lines 55-65; providing, i.e., obtaining, simulation results, col. 9, line 7 and 34); and
initiating an update of at least a portion of the real network system corresponding to the simulated network system (changing, i.e., updating, the physical network based on a changed virtual network, col. 9, lines 56-57).
Somohano did not disclose:
wherein the NDSI comprises:
a state of a control plane at points in time for network devices in at least the portion of the real network system;
a version of software and a version of firmware executing on the at least the portion of the real network system; and
routing information and data plane state information for the at least a portion of the real network system.
Sigoure disclosed:
wherein the NDSI comprises:
a state of a control plane at points in time for network devices in at least the portion of the real network system (monitoring operational status data of a network, i.e., NDSI, including control plane state, ¶[0055], [0072]);
routing information and data plane state information for the at least a portion of the real network system (monitoring operational status data of a network, i.e., NDSI, including control plane state, and routing tables, i.e., routing information, ¶[0055], [0072]).

Somohano and Sigoure did not disclose:
wherein the NDSI comprises:
a version of software and a version of firmware executing on the at least the portion of the real network system; but
Asenjo disclosed:
the NDSI comprises:
a version of software and a version of firmware executing on the at least the portion of the real network system (collecting industrial data, i.e., NDSI, related to industrial devices and network devices, i.e., real network system, for generating a simulation model, ¶[0032], [0041], [0047]; collected data including software version and firmware version of industrial devices/network devices to be simulated, ¶[0120], [0115], [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the NDSI information of Somohano and Sigoure wherein the NDSI comprises a version of software and a version of firmware executing on the at least the portion of the real network system as claimed, because such information would have been useful in the simulation of the network for maximizing performance of the network (Asenjo, ¶[0031]).

	Regarding claim 7, Somohano, Sigoure, and Asenjo disclosed the method wherein configuring the plurality of simulated network devices for the simulated network system comprises:

instantiating a virtual instance (configuring a virtual machine, i.e., virtual instance, Somohano, col. 11, lines 5-6); and
configuring, using the NDSI for the network device, the virtual instance to simulate the network device (configuring a virtual machine, i.e., virtual instance, using virtual network configuration data/physical network information, i.e., NDSI, Somohano, col. 11, lines 5-6).

	Regarding claim 8, Somohano, Sigoure, and Asenjo disclosed the method wherein the virtual instance is a container or a virtual machine (virtual machine, Somohano, col. 3, lines 60-65).

	Regarding claim 9, Somohano, Sigoure, and Asenjo disclosed the method wherein the virtual instance simulates operation of hardware and software of the network device (virtual machine emulating a network device, Somohano, col. 3, lines 63-65).

	Regarding claim 10, Somohano, Sigoure, and Asenjo disclosed the method wherein configuring the plurality of simulated network devices for the simulated network system comprises:
instantiating a virtual instance (configuring a virtual machine, i.e., virtual instance, Somohano, col. 11, lines 5-6); and
configuring, using user configuration parameters (receiving a request from a client/user to make a change to the virtual network, i.e., user configuration parameters, Somohano, col. 9, lines 18-23), the virtual instance to simulate a network device, wherein the network device is a network device in the real network system or a proposed network device to be added to the real network system (virtual machine emulating a network device within the physical network, Somohano, col. 3, lines 63-65).



	Regarding claim 14, Somohano, Sigoure, and Asenjo disclosed the method wherein the simulation conditions modify a topology of the plurality of simulated network devices (simulating replacing, adding, or removing network devices, Somohano, col. 2, lines 55-60).

	Regarding claim 15, Somohano, Sigoure, and Asenjo disclosed the method wherein modifying the topology of the plurality of simulated network devices comprises adding an additional simulated network device to the plurality of simulated network devices, wherein at least one of the plurality of simulated network devices is configured to communicate with the additional simulated network device (simulating adding network devices, Somohano, col. 2, line 59).

	Regarding claim 16, Somohano, Sigoure, and Asenjo disclosed the method wherein the simulation conditions modify a configuration of at least one of the plurality of simulated network devices (simulating adding, disabling, or removing a connection between network devices, Somohano, col. 2, lines 59-61).

	Regarding claim 17, Somohano disclosed a coordination point (VMM server, col. 2, line 25), comprising:
a network state database comprising network device state information (NDSI) for a real network system (VMM server storage device, i.e., database, col. 4, line 29; VMM server receiving topology information, i.e., NDSI, col. 2, lines 26-29);
a processor and memory comprising instructions (processor and memory, col. 4, line 29; instructions, col. 4, line 65), which when executed by the processor, enables the coordination point to:
	configure, using the NDSI, a plurality of simulated network devices for a simulated network system (creating, i.e., configuring, a virtual network, i.e., simulated network system, based on 
 	obtain simulation conditions for the simulated network system (receiving, i.e., obtaining, e.g., network traffic that would occur within a particular period of time associated with the physical network, i.e., simulations conditions, for running a simulation of the virtual network, col. 8, line 66 through col. 9, line 2);
 	simulate, using the simulation conditions, operation of the simulated network system to obtain simulated NDSI (causing a simulation of the virtual network to run, e.g., instructing virtual machines within the virtual network using inserted network traffic, i.e., simulation conditions, col. 8, lines 55-65; providing, i.e., obtaining, simulation results, i.e., simulated NDSI, col. 9, line 7 and 34); and
wherein the coordination point management agent is configured to initiate, based on the simulated NDSI, an update of at least a portion of a real network system corresponding to the simulated network system (simulation results recommending a change to the physical network, col. 9, lines 41-43; changing, i.e., updating, the physical network based on a changed virtual network, col. 9, lines 56-57).
Somohano did not disclose:
wherein the NDSI comprises:
a state of a control plane at points in time for network devices in the real network system;
a version of software and a version of firmware executing on the network devices in the real network system; and
routing information and data plane state information for the at least a portion of the real network system.
Sigoure disclosed:
wherein the NDSI comprises:
a state of a control plane at points in time for network devices in the real network system (monitoring operational status data of a network, i.e., NDSI, including control plane state, ¶[0055], [0072]);
routing information and data plane state information for the at least a portion of the real network system (monitoring operational status data of a network, i.e., NDSI, including control plane state, and routing tables, i.e., routing information, ¶[0055], [0072]).

Somohano and Sigoure did not disclose:
wherein the NDSI comprises:
a version of software and a version of firmware executing on the network devices in the real network system.
Asenjo disclosed:
wherein the NDSI comprises:
a version of software and a version of firmware executing on the network devices in the real network system (collecting industrial data, i.e., NDSI, related to industrial devices and network devices, i.e., real network system, for generating a simulation model, ¶[0032], [0041], [0047]; collected data including software version and firmware version of industrial devices/network devices to be simulated, ¶[0120], [0115], [0048]).
The combination of references is made under the same rationale as claim 1 above.

	Regarding claim 19, Somohano, Sigoure, and Asenjo disclosed the coordination point wherein configuring the plurality of simulated network devices for the simulated network system comprises:
obtaining NDSI for a network device in the real network system (each network device of the physical network sending information regarding its connectivity to other devices, i.e., NDSI, Somohano, col. 10, lines 60-65);
instantiating a virtual instance wherein the virtual instance is a container or a virtual machine (configuring a virtual machine, i.e., virtual instance, Somohano, col. 11, lines 5-6); and
configuring, using the NDSI for the network device, the virtual instance to simulate the network device (configuring a virtual machine, i.e., virtual instance, using virtual network configuration data/physical network information, i.e., NDSI, Somohano, col. 11, lines 5-6).

	Regarding claim 20, Somohano disclosed a non-transitory computer readable medium comprising instructions (computer-readable medium including instructions, col. 5, lines 4-7), which when executed by a processor, perform a method, the method comprising:

obtaining simulation conditions for the simulated network system (receiving, i.e., obtaining, e.g., network traffic that would occur within a particular period of time associated with the physical network, i.e., simulations conditions, for running a simulation of the virtual network, col. 8, line 66 through col. 9, line 2);
simulating, using the simulation conditions, operation of the simulated network system to obtain a simulation result (causing a simulation of the virtual network to run, e.g., instructing virtual machines within the virtual network using inserted network traffic, i.e., simulation conditions, col. 8, lines 55-65; providing, i.e., obtaining, simulation results, col. 9, line 7 and 34); and
initiating an update of at least a portion of the real network system corresponding to the simulated network system (changing, i.e., updating, the physical network based on a changed virtual network, col. 9, lines 56-57).
Somohano did not disclose:
wherein the NDSI comprises:
a state of a control plane at points in time for network devices in the at least portion of the real network system;
a version of software and a version of firmware executing on the at least the portion of the real network system; and
routing information and data plane state information for the at least a portion of the real network system.
Sigoure disclosed:
wherein the NDSI comprises:
a state of a control plane at points in time for network devices in the at least portion of the real network system (monitoring operational status data of a network, i.e., NDSI, including control plane state, ¶[0055], [0072]);

The combination of references is made under the same rationale as claim 1 above.
Somohano and Sigoure did not disclose:
wherein the NDSI comprises:
a version of software and a version of firmware executing on the at least the portion of the real network system.
Asenjo disclosed:
wherein the NDSI comprises:
a version of software and a version of firmware executing on the at least the portion of the real network system (collecting industrial data, i.e., NDSI, related to industrial devices and network devices, i.e., real network system, for generating a simulation model, ¶[0032], [0041], [0047]; collected data including software version and firmware version of industrial devices/network devices to be simulated, ¶[0120], [0115], [0048]).
The combination of references is made under the same rationale as claim 1 above.

Regarding claim 21, Somohano disclosed a method for managing a real network system, comprising:
configuring, using Network Device State Information (NDSI) for at least a portion of the real network system, a plurality of simulated network devices for a simulated network system (creating, i.e., configuring, a virtual network, i.e., simulated network system, based on topology information, i.e., NDSI, of the physical network/devices, col. 2, lines 29-34; col. 3, lines 32-36; configuring virtual machines, i.e., simulated network devices, col. 7, lines 8-10);
obtaining simulation conditions for the simulated network system (receiving, i.e., obtaining, e.g., network traffic that would occur within a particular period of time associated with the physical network, i.e., simulations conditions, for running a simulation of the virtual network, col. 8, line 66 through col. 9, line 2);

issuing a notification to a user of the real network system, wherein content in the notification is based, at least in part, on the simulation result (providing simulation results to the client device, col. 9, lines 7-9).
Somohano did not disclose:
wherein the NDSI comprises:
a state of a control plane at points in time for network devices in the at least portion of the real network system;
a version of software and a version of firmware executing on the at least the portion of the real network system; and
routing information and data plane state information for the at least a portion of the real network system.
Sigoure disclosed:
wherein the NDSI comprises:
a state of a control plane at points in time for network devices in the at least portion of the real network system (monitoring operational status data of a network, i.e., NDSI, including control plane state, ¶[0055], [0072]);
routing information and data plane state information for the at least a portion of the real network system (monitoring operational status data of a network, i.e., NDSI, including control plane state, and routing tables, i.e., routing information, ¶[0055], [0072]).
The combination of references is made under the same rationale as claim 1 above.
Somohano and Sigoure did not disclose:
wherein the NDSI comprises:
a version of software and a version of firmware executing on the at least the portion of the real network system.

wherein the NDSI comprises:
a version of software and a version of firmware executing on the at least the portion of the real network system (collecting industrial data, i.e., NDSI, related to industrial devices and network devices, i.e., real network system, for generating a simulation model, ¶[0032], [0041], [0047]; collected data including software version and firmware version of industrial devices/network devices to be simulated, ¶[0120], [0115], [0048]).
The combination of references is made under the same rationale as claim 1 above.

Regarding claim 22, Somohano, Sigoure, and Asenjo disclosed the method wherein the simulation conditions specify adding an additional simulated network device to the plurality of simulated network devices, and wherein at least one of the plurality of simulated network devices is configured to communicate with the additional simulated network device (simulating adding network devices, Somohano, col. 2, line 59).

Claims 2-6, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Somohano (U.S. Pat. 9,697,172), Sigoure (U.S. Pat. App. Pub. 2016/0373302), and Asenjo (U.S. Pat. App. Pub. 2014/0337000) as applied to claims 1 and 17 above, respectively, and further in view of Bahl et al. (U.S. Pat. App. Pub. 2005/0204028), hereinafter Bahl.

Regarding claim 2, Somohano, Sigoure, and Asenjo disclosed the method as detailed above, including initiating an update of at least a portion of the real network system corresponding to the simulated network system (changing, i.e., updating, the physical network based on a changed virtual network, Somohano, col. 9, lines 56-57).  
While Somohano, Sigoure, and Asenjo disclosed updating the real network system based on the simulated network system, Somohano, Sigoure, and Asenjo did not disclose determining that the performance of the real network system and the simulated network system do not match, and correcting 
after the updating of at least the portion of the real network system has been completed:
 	obtaining NDSI for a network device in the real network system;
 		determining that the NDSI for the network device does not match corresponding simulated NDSI in the simulation result; and
 	based on the determination, initiating a corrective action on the real network system.
	However, Bahl disclosed:
obtaining NDSI for a network device in the real network system (receiving observed data, i.e., NDSI, for a network, i.e., real network system, ¶[0052]);
 	determining that the NDSI for the network device does not match corresponding simulated NDSI in the simulation result (determining that the observed data exceeds, i.e., does not match, expected data computed from a network simulation, i.e., simulated NDSI, ¶[0052], [0161]); and
based on the determination, initiating a corrective action on the real network system (suggesting corrective actions for the network based on the determination, ¶[0053]; causing the network to implement the actions, ¶[0163]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Somohano, Sigoure, and Asenjo to include after the updating of at least the portion of the real network system has been completed, obtaining NDSI for a network device in the real network system, determining that the NDSI for the network device does not match corresponding simulated NDSI in the simulation result, and based on the determination, initiating a corrective action on the real network system as claimed, because such a determination would have allowed for a systematic diagnosis of a wide range of faults, and the corrective action of such faults would have increased performance of the network (Bahl, ¶[0032]).
Claim 18 is rejected under the same rationale as claim 2 above.


	The combination of references is made under the same rationale as claim 2 above.

	Regarding claim 4, Somohano, Sigoure, Asenjo, and Bahl disclosed the method wherein the corrective action comprises initiating an update of a second network device in the real network system and wherein the second network device is identified using, at least in part, the simulation result (configuring, i.e., updating, selected, i.e., identified, nodes, i.e., plural/a second network device, according to a corrective action, Bahl, ¶[0155]).
	The combination of references is made under the same rationale as claim 2 above.

	Regarding claim 5, Somohano, Sigoure, Asenjo, and Bahl disclosed the method wherein the corrective action comprises issuing a notification to a user of the real network system, wherein content in the notification is based, at least in part, on the simulation result (notifying a network administrator, i.e., user, based on the simulation, Bahl, ¶[0053]).
	The combination of references is made under the same rationale as claim 2 above.

	Regarding claim 6, Somohano, Sigoure, Asenjo, and Bahl disclosed the method wherein the network device is a router, a switch, or a multi- layer switch (switching device, routing device, Somohano, col. 3, lines 8-9).

	Regarding claim 11, Somohano, Sigoure, and Asenjo disclosed the method as detailed above, including initiating an update of at least a portion of the real network system corresponding to the simulated network system (changing, i.e., updating, the physical network based on a changed virtual network, Somohano, col. 9, lines 56-57). 
While Somohano, Sigoure, and Asenjo disclosed updating the real network system based on the simulated network system, Somohano, Sigoure, and Asenjo did not disclose determining that the 
after the updating of at least the portion of the real network system has been completed:
 	monitoring the real network system to obtain updated NDSI;
 	determining, based on the simulation result and the updated NDSI, that operation of the real network system is not consistent with simulated operation of the simulated network system; and
 	based on the determination, initiating a corrective action on the real network system.
Bahl disclosed:
monitoring the real network system to obtain updated NDSI (receiving, i.e., monitoring, observed data, i.e., updated NDSI, for a network, i.e., real network system, ¶[0052]);
determining, based on the simulation result and the updated NDSI, that operation of the real network system is not consistent with simulated operation of the simulated network system (determining that the observed data exceeds, i.e., does not match, expected data computed from a network simulation, i.e., simulated operation, ¶[0052], [0161]); and
based on the determination, initiating a corrective action on the real network system (suggesting corrective actions for the network based on the determination, ¶[0053]; causing the network to implement the actions, ¶[0163]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Somohano, Sigoure, and Asenjo to include after the updating of at least the portion of the real network system has been completed, monitoring the real network system to obtain updated NDSI, determining, based on the simulation result and the updated NDSI, that operation of the real network system is not consistent with simulated operation of the simulated network system, and based on the determination, initiating a corrective action on the real network system as claimed, because such a determination would have allowed for a systematic diagnosis of a wide range of faults, and the corrective action of such faults would have increased performance of the network (Bahl, ¶[0032]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Somohano (U.S. Pat. 9,697,172), Sigoure (U.S. Pat. App. Pub. 2016/0373302), Asenjo (U.S. Pat. App. Pub. 2014/0337000), and Bahl (U.S. Pat. App. Pub. 2005/0204028) as applied to claim 11 above, and further in view of Zhang et al. (U.S. Pat. App. Pub. 2016/0057052), hereinafter Zhang.

Regarding claim 12, Somohano, Sigoure, Asenjo, and Bahl disclosed initiating a corrective action on the real network system (causing the network, i.e., real network system, to implement corrective actions, Bahl, ¶[0163]).
Somohano, Sigoure, Asenjo, and Bahl did not disclose the method wherein initiating the corrective action on the real network system comprises initiating an update of the real network system to a prior checkpoint state.
Zhang disclosed:
initiating an update of the real network system to a prior checkpoint state (restoring a previous correct state recorded via checkpointing, i.e., a prior checkpoint state, to eliminate errors, i.e., corrective action, ¶[0004]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Somohano, Sigoure, Asenjo, and Bahl wherein initiating the corrective action on the real network system comprises initiating an update of the real network system to a prior checkpoint state as claimed, because doing so would have reduced the amount of lost computation and avoided the cost of restarting from the beginning for long-running applications (Zhang, ¶[0004]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257.  The examiner can normally be reached on 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441